Citation Nr: 1820339	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), claimed with anxiety attacks (also diagnosed as unspecified trauma and stressor related disorder), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for bilateral hearing loss, rated as 10 percent disabling from August 20, 2013, to October 16, 2017, and as noncompensable from October 17, 2017, to the present.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board notes that RO recently adjudicated the issues on appeal as new claims for an increased rating in a November 2017 rating decision.  However, the claims for increased ratings for the Veteran's service-connected psychiatric and hearing disabilities were certified to the Board for appellate review and the April 2014 has been correctly identified as the rating decision on appeal.  

In a February 2016 submission, the Veteran withdrew his request for a Board hearing.

Additional evidence has been associated with the electronic claims file since the RO last adjudicated the claims in a January 2015 Statement of the Case.  The Board recognizes that this evidence was not considered by the agency of original jurisdiction (AOJ) in the first instance.  However, in June 2015, the Veteran, through his representative, waived initial consideration of any additional evidence by the AOJ.  Thus, a remand to allow the AOJ to consider this evidence is not warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  Throughout the period of the claim, the Veteran's PTSD has more closely approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.

2.  For the period from August 20, 2013, to October 16, 2017, the Veteran's bilateral hearing loss manifested, at worst, to Level IV hearing impairment in the right ear and Level III hearing impairment for the left ear.

3.  From October 17, 2017, forward, the Veteran's bilateral hearing loss has manifested, at worst, to Level II hearing impairment for both ears.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent, for the Veteran's service connected PTSD, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating higher than 10 percent from August 20, 2013, to October 16, 2017, and a compensable rating from October 17, 2017, to the present, for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

I.  PTSD

The Veteran's PTSD has been assigned a 30 percent rating under DC 9411.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.

Under the General Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.



A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).

The Board notes VA implemented DSM-V, effective August 4, 2014 and DSM-V applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The DSM-V applies to the Veteran's claim since his appeal was certified to the Board in June 2015.  See June 2015 Certification of Appeal.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Accordingly, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Vazquez-Claudio, 713 F.3d at 118.

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

The preponderance of the evidence does not show that the criteria for a rating higher than 30 percent for PTSD have been satisfied or more nearly approximated at any time during the period on appeal, as the evidence fails to show that the Veteran's PTSD symptoms results in, at a minimum occupational and social impairment with reduced reliability and productivity.

Turning to the evidence of record, the Veteran underwent a VA examination in March 2014.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner recorded that the Veteran lived with his partner for about 14 years and had a good relationship with her.  The relationship the Veteran had with his children was characterized as being "okay."  It was noted that the Veteran enjoyed visiting with his grandchildren in addition to fishing and playing pool with friends.  It was also noted that the Veteran remained unemployed primarily due to his leg problems, but the Veteran volunteered with a non-profit organization for disadvantaged veterans and their families.  Although the Veteran reported that his symptoms had decreased in severity since his last mental health evaluation, the Veteran also reported that he still struggled with some PTSD symptoms, which included hypervigilance, sleep disturbance, problems with concentration and memory, and an exaggerated startle response.  Upon examination, the Veteran was oriented in person, time, and place.  His speech was clear, coherent, goal-directed, and normal in rate and volume.  His insight was found to be intact.  There were no psychotic symptoms, delusions, or hallucinations.  He exhibited appropriate eye contact and was alert, friendly, and a reliable historian.  The Veteran's mood was described as being normal, and he denied a history of suicidal ideation or attempts.  His short- and long-term memories were found to be intact.  Concentration and abstract thinking were also intact.

In October 2017, a VA examiner found that the Veteran did not have a mental disorder diagnosis.  The examiner determined that the Veteran's depressive symptoms had decreased to a level that no longer met the DSM-V criteria.  Specifically, the examiner found that the Veteran's symptoms had improved significantly.  The Veteran reported his current mood as good and that he had not sought any treatment.  Furthermore, the examiner noted that the Veteran had not been taking his medication due to a lack of symptoms.  During the evaluation, the Veteran confirmed that he no longer experienced symptoms to the severity he had previously reported.

VA medical records also fail to show the Veteran's psychiatric disability is of a greater severity.  As shown in these records, the Veteran underwent depression screenings in January 2010 and March 2011, which were both negative.  In June 2010, depression was noted, which was associated with a nonservice-connected condition.  A June 2016 Nursing Note recorded a depression screening that was also negative.  In August 2016, the Veteran screened negative for anxiety, depression, homicidal ideations, insomnia, mood changes, PTSD symptoms, social avoidance, and suicidal ideations.  The Veteran also received a score of zero on an April 2017 depression screening.

The evidence dated throughout the period on appeal does not show that the Veteran's psychiatric disability has been manifested by symptoms of such severity, frequency, and duration to warrant a rating higher than the currently assigned 30 percent evaluation.  The evidence does not show his disability has been manifested by symptoms that are akin to speech impairment, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances in mood, or difficulty in establishing and maintaining effective social relationships.  As explained above, VA examinations and screenings do not show impairment of his mood, thought processes, memory, or judgment.  Moreover, he has maintained familial and social relationships and is active in volunteer and social activities.  By his own description, he currently does not experience symptoms of a greater severity.  Thus, the Veteran is not shown to have symptoms equivalent in severity to a rating of 50 percent or higher.  

Furthermore, the evidence does not show symptoms equivalent in severity to the symptoms associated with a 70 percent rating and does not show deficiencies in most areas as a result of such symptoms.  Both factors must be present in order to satisfy or more nearly approximate the criteria for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118; 38 C.F.R. § 4.130, DC 9411.  The normal mental status examination findings with regard to speech, insight, and thinking, weigh against a rating of 70 percent or higher.  

Because the evidence does not show total occupational and social impairment due to PTSD, the criteria for a 100 percent rating are not satisfied.  See 38 C.F.R. § 4.130, DC 9411.

As the evidence does not show that the criteria for a rating has been met or more nearly approximated at any time during the pendency of this claim, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In finding that a higher rating is not warranted, the Board in no way wishes to minimize or discount the Veteran's PTSD symptoms and their effects on him, as described in the record.  The Board must focus on the applicable regulatory framework, and its decision is based solely on whether the rating criteria for a given evaluation are satisfied, as defined by VA law.  The Board regrets that it cannot render a more favorable determination in this matter.

Because the preponderance of the evidence weighs against a rating higher than 30 percent for PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

II.  Bilateral Hearing

The Veteran seeks a higher rating for his service-connected bilateral hearing loss disability.  For the following reasons, the Board finds that entitlement to a higher rating is not established.

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86 (a) (2017).  Each ear will be evaluated separately.  Id.  
When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An October 2014 VA examination report reflects a puretone threshold average of 66 decibels (dB) in the right ear and 60 dB in the left ear.  Speech discrimination scores were 76 percent in the right ear and 84 percent in the left ear.

Applying the results of this examination to Table VI in 38 C.F.R. § 4.85 yields a numeric designation of IV for the right ear and a designation of III for the left ear.  The point where designations IV and III intersect on Table VII yields a 10 percent rating.  
  
An October 2017 VA examination report reflects a puretone threshold average of 61 dB in the right ear, and 61 dB in the left ear.  Speech discrimination scores were 94 percent in the right ear and 96 percent in the left ear.

Apply the results of this most recent VA examination to Table VI in 38 C.F.R. § 4.85 shows that the Veteran's hearing loss in both ears is characterized by Level II.  The point where designations II and II intersect on Table VII yields a noncompensable or "0" percent rating.  

Notably, the Veteran's hearing loss has not been shown to be manifested by the exceptional patterns described in 38 C.F.R. § 4.86 on any of the VA examinations.  Thus, Table VIa, allowing for consideration for exceptional patterns of hearing impairment, does not apply.  See 38 C.F.R. § 4.86.

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating higher than 10 percent from August 20, 2013, to October 16, 2017, or a compensable rating thereafter, at any time during the pendency of this claim.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.



ORDER

Entitlement to an increased rating for PTSD, currently evaluated as 30 percent disabling, is denied.

Entitlement to a rating higher than 10 percent from August 20, 2013, to October 16, 2017, and a noncompensable rating from October 17, 2017, to the present, for bilateral hearing loss is denied.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


